Citation Nr: 1445194	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than February 1, 2010, for the assignment of a 10 percent rating for Wolff-Parkinson-White syndrome. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a February 2007 RO rating decision, the RO found clear and unmistakable error (CUE) in a June 1984 rating decision that denied service connection for Wolff-Parkinson-White syndrome.  In the February 2007 rating decision, the RO granted service connection for Wolff-Parkinson-White syndrome and, as reflected in the rating sheet issued with the rating decision, assigned a noncompensable initial rating effective from May 7, 1984.  The Veteran appealed for a higher initial rating.  

In July 2009, the Board remanded the Veteran's claim for a higher initial rating for Wolff-Parkinson-White syndrome.  

In a decision dated in February 2011, the Board granted an initial rating of 10 percent, but no more, for service connection for Wolff-Parkinson-White syndrome.  That decision did not address the effective date for the assignment of the 10 percent initial rating. 

Later in February 2011, the RO assigned an effective date of February 1, 2010, for grant of the 10 percent rating for Wolff-Parkinson-White syndrome. 

In October 2011, the Board determined that the Veteran had disagreed with an effective date of February 1, 2010, assigned by the RO for a 10 percent initial rating for Wolff-Parkinson-White syndrome, but noted that a Statement of the Case had not been issued with respect to that issue.  The matter was therefore remanded for issuance a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran perfected his appeal as to this issue, and the Veteran testified at a Board hearing before the undersigned in June 2013. A transcript of that proceeding is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, there is limited medical evidence regarding the nature and extent of the Veteran's service-connected Wolff-Parkinson-White syndrome for the period from May 7, 1984, to January 31, 2010.  Consequently, the case is remanded for a retrospective medical opinion as to the severity of the Veteran's Wolff-Parkinson-White syndrome for the period from May 1984 to January 2010.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should advise the Veteran that he has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office, to include evidence or argument relevant to the severity of his Wolff-Parkinson-White syndrome for the period from May 1984 to January 2010.  

2.  The claims file should be forwarded to the VA examiner who conducted the January 2010 VA examination,  if possible, or else another suitably qualified clinician, for the purpose of obtaining a retrospective medical opinion as to the nature and severity of the Veteran's service-connected Wolff-Parkinson-White syndrome for the period from May 1984 to January 2010. 

If the examiner determines that a VA examination or interview of the Veteran is required for the examiner to provide the requested medical findings or opinions, such an examination or interview should be scheduled.

The examiner should be advised that, as a layperson the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  

The examiner should further be advised that the Veteran may be competent to report on some medical matters for the reason that he has had some degree of medical training, to include in-service training as a medical service specialist, see DD Form 214, and post-service training and work experience as a nursing assistant in a VA medical facility cardiac unit.  See, e.g., June 2013 Board hearing testimony; and report of VA hospitalization from May 1975 to June 1975.

If there is a medical basis to support or doubt the history provided by the Veteran, either as reflected in the claims file or as related by the Veteran personally, the examiner should provide a fully reasoned explanation for any such finding.

The examiner should provide a retrospective medical opinion as to the level of disability caused by the Veteran's Wolff-Parkinson-White syndrome for the period from May 7, 1984, to January 31, 2010.

In so doing, the examiner should provide a retrospective medical opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability), and if so, for what periods, the Veteran experienced permanent atrial fibrillation (lone atrial fibrillation); or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, for the period from May 7, 1984, to January 31, 2010.

If the examiner finds that it is at least as likely as not that the Veteran experienced one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia at any time for the period from May 7, 1984, to January 31, 2010, the examiner should identify any ECG or Holter monitor findings that support this opinion, in addition to any other evidence that supports this finding.

The examiner should also provide a medical opinion as to whether it is at least as likely as not, and if so, for what periods, from May 7, 1984, to January 31, 2010, the Veteran was unable to sustain a workload of 10 METs or greater, without dyspnea, fatigue, angina, dizziness, or syncope; or whether there was evidence of cardiac hypertrophy dilation on electrocardiogram, echocardiogram, or X-rays; or whether continuous medication was required.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should further provide an opinion as to whether the Veteran's Wolff-Parkinson-White syndrome involves an atrioventricular block or unusual case of arrhythmia.  See "NOTE" set forth directly following 38 C.F.R. § 4.104, Diagnostic Code 7015. The examiner should provide a fully reasoned explanation for his or her finding in this regard.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  If the medical examiner who provided the requested medical opinioned finds that the Veteran's Wolff-Parkinson-White syndrome involves an atrioventricular block or unusual case of arrhythmia, the matter should be referred to the Director, Compensation and Pension Services, as directed in the "NOTE" set forth directly following 38 C.F.R. § 4.104, Diagnostic Code 7015. 

4.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



